DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/685690 attorney docket 2269-13668(2017-0075.00). Application is assigned an effective filing date of 8/24/2017 based on application filing date, and applicant is Micron Technology, Inc. Subsequent to office action 9/28/2020, applicant has amended pending claim 29. Claims 1, 2, 4-9, 11, 12, 14, 15, 28 and 29 are pending and considered below. Claims 16-27 were withdrawn from consideration as being drawn to a non-elected invention. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant’s arguments filed 1/21/2021with respect to the rejections of claims 1-9, 11, 12, 14, and 15 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Applicant correctly argues that the Examiner had not established a prima facie case of obviousness because the art of record did not teach contacts that extend into the conductive levels of the tiers.  However, upon further consideration, a new ground of rejection is made in view of Hashimoto (U.S. 2010/00207240).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-9, 11, 12, 14, 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2010/0207240) in view of Izumi et al. (U.S. 9,236,392) and further in view of Moore et al. (U.S. 6,251,802).Hashimoto.

As for claim 1,
Hashimoto teaches in figure 10b a semiconductor device comprising: 
a staircase structure (WL1-4, 17) comprising tiers of alternating dielectric levels (17) and conductive levels (WL1-WL4); 
a silicon nitride (24) over the tiers of the staircase structure; 
and contacts (63) in electrical contact with the conductive levels of the tiers and extending through the dielectric levels and into the conductive levels of the tiers ([0069]): 
 and substantially all of the conductive levels of the staircase structure in electrical contact with a respective contact (shown in figure 10b).  
Hashimoto does not explicitly teach a width of each contact substantially uniform along a height of the respective contact (although figure 11 shows the contact hole walls being substantially vertical).
However, Izumi teaches that the contact holes can be vertical, substantially vertical or tapered, depending on the etch chemistry used to form the contact holes. Izumi [co18 ln31-50]. Examiner notes that a vertical sidewall inherently requires that the width is uniform along a height of the contact.

Hashimoto does not teach that the nitride layer is a carbon-doped silicon nitride excluding silicon carbon nitride comprising a stoichiometric amount of carbon.
However, Moore teaches in figure 5, a silicon nitride (132) that is a carbon-doped silicon nitride excluding silicon carbon nitride comprising a stoichiometric amount of carbon. (Moore [co6 ln64+], because the amount of carbon can vary between 2 and 20%. [co7 ln7-15], it is not stoichiometric SiCN.)
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the carbon-doped SiN taught by Moore for SiN of Hashimoto because the carbon doping improves the etchrate selectivity to oxide. Moore [co9, ln 17+], Silicon oxide is the dielectric layer (110) of Lung [co4 ln54]. Doping the etch stop layer with carbon would reduce the risk of over-etch damage to the conductor for deep contact etches across the steps of Lung in R2, allowing deep vias, or a thinner etch stop layer more easily etched in the second etch into the conductor.  One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 2,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, wherein the carbon- doped silicon nitride is in direct contact with the 

As for claim 4,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, and in the suggested combination, Moore teaches that the carbon- doped silicon nitride comprises silicon nitride and from about 1% by weight of carbon to about 15% by weight of carbon (2-20%, Moore, [co7 ln13]).
 
As for claim 5,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, and in the suggested combination, Moore teaches that the carbon- doped silicon nitride comprises silicon nitride and from about 1% by weight of carbon to about 15% by weight of carbon (2-20%, Moore, [co7 ln13]).

As for claim 6,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, and in the combination, Moore teaches that carbon- doped silicon nitride comprises silicon nitride and from about 8% by weight of carbon to about 12% by weight of carbon (2-20%, Moore, [co7 ln13], Moore teaches 10% in an embodiment. Moore [co9, ln 17+]).

As for claim 7,


As for claim 8,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, and in the combination, Moore teaches that the carbon-doped silicon nitride has a thickness between about 100 A and about 500 A (less than 500ang. [co7 ln4]).
 It would have been obvious to one skilled in the art at the effective filing date of this application to use the thickness of Moore in the device of Hashimoto because Moore teaches that the thickness is adequate for a etchstop using the suggested material ([co7 ln22+]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 9,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, wherein the carbon- doped silicon nitride has a uniform thickness.  (it is deposited conformally by CVD, Moore [co7 ln3-14]).

As for claim 11,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, wherein at least one of the contacts has a different height than the height of 
As for claim 12,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, wherein each contact of the contacts is electrically connected to a different conductive level of the tiers (shown in figure 10b).  

As for claim 14,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 1, and Hashimoto teaches in figure 4 a channel material (silicon19 [0038]) extending through at least a portion of the tiers of the dielectric levels (17) and the conductive levels (WLx). 

As for claim 15,
Hashimoto in view of Izumi and Moore makes obvious the semiconductor device of claim 14 and Hashimoto teaches memory cells (20) along a length of the channel material ([0036, 0039])

As for claim 28, 
Hashimoto in view of Izumi and Moore makes obvious semiconductor device of claim 1, wherein each contact comprises a different height than a height of another contact (each contact has a unique height to the top of the dielectric 42).

Allowable Subject Matter
Claim 29 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or make obvious the semiconductor device of claim 29 wherein the carbon-doped silicon nitride etch stop layer extends perpendicularly from an uppermost dielectric level of the staircase structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893